Order setting aside verdict' and granting new trial modified by striking out the provision, for costs to abide the event, and substituting a iirovision requiring the defendant to pay the'costs of the trial already had' and all' disbursements to dat.e;. together with the costs of this appeal, all to be paid witiiin twenty days; otherwise order reversed and judgment unanimously directed on the verdict, with costs and costs of this appeal, (See Helgers v. Staten Island Midland R. R. Co., 69 App. Div. 570.) Hirschberg, P. J., Woodward, Jenks, Rich and Miller, JJ., concurred. - 1 . ,